Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 1 of 14

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

NORDEA INVESTMENT MANAGEMENT AB,
Plaintiff,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., ef al.,

Defendants.

 

STATE OF ALASKA DEPARTMENT OF
REVENUE, TREASURY DIVISION, ef al.,

Plaintiffs,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

PACIFIC FUNDS SERIES TRUST and PACIFIC
SELECT FUND,

Plaintiffs,
v.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., e¢ al.,

Defendants.

 

 

Civ. A. No, 3:18-cv-01681 (SRU)

Civ. A. No. 3:18-cv-01721 (SRU)

Civ. A. No. 3:18-cv-01956 (SRU)
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 2 of 14

 

PUBLIC SCHOOL TEACHERS’ PENSION Civ. A. No. 3:19-cv-00175 (SRU)
AND RETIREMENT FUND OF CHICAGO,

Plaintiff,
v.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

SCHWAB CAPITAL TRUST and SCHWAB Civ. A. No. 3:19-cv-00192 (SRU)
STRATEGIC TRUST,

Plaintiffs,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES

 

LTD., et al.,

Defendants.
THE PHOENIX INSURANCE COMPANY Civ. A. No. 3:19-cv-00449 (SRU)
LTD., et al., ,

Plaintiffs,

Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

 
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 3 of 14

 

MIVTACHIM THE WORKERS SOCIAL
INSURANCE FUND LTD., et al.,

Plaintiffs,
v.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

CLAL INSURANCE COMPANY LTD., et ai.,
Plaintiffs,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

HIGHFIELDS CAPITAL I LP., e¢ ai.,
Plaintiffs,

Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

MIGDAL INSURANCE COMPANY LTD., et
al.,

Plaintiffs,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Defendants.

 

 

Civ. A. No. 3:19-cv-00513 (SRU)

Civ. A. No. 3:19-cv-00543 (SRU)

Civ. A. No. 3:19-cv-00603 (SRU)

Civ. A. No. 3:19-cv-00655 (SRU)
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 4 of 14

 

HAREL PENSION AND PROVIDENT LTD., et | Ci¥: A: No. 3:19-cv-00656 (SRU)

al,,
Plaintiffs,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., e¢ al.,

Defendants.

 

STATE OF OREGON BY AND THROUGH Civ. A. No. 3:19-cv-00657 (SRU)
THE OREGON STATE TREASURER AND
THE OREGON PUBLIC EMPLOYEE
RETIREMENT BOARD, ON BEHALF OF THE
OREGON PUBLIC EMPLOYEE RETIREMENT
FUND,

Plaintiffs,
v.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., e¢ al.,

Defendants.

 

Plaintiff,
Vv.

TEVA PHARMACEUTICAL INDUSTRIES
LTD., ef al.,

Defendants.

 

 
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 5 of 14

 

PSAGOT MUTUAL FUNDS, LTD., and Civ. A. No. 3:19-cv-01167 (SRU)

PSAGOT PROVIDENT FUNDS & PENSION
LTD.,

Plaintiffs,
v.

TEVA PHARMACEUTICAL INDUSTRIES
LTD.. et al.,

Defendants.

 

STICHTING PGGM DEPOSITARY and Civ. A. No. 3:19-cv-01173 (SRU)

STICHTING PENSIOENFONDS ZORG EN

WELZIIN,
Plaintiffs,
Vv.
TEVA PHARMACEUTICAL INDUSTRIES UF
LTD., et al., December 20, 2019
Defendants.

 

 

THE DIRECT ACTION PLAINTIFFS’ JOINT OPPOSITION TO DEFENDANTS’
MOTIONS TO CONSOLIDATE THE DIRECT ACTIONS WITH THE CLASS ACTION
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 6 of 14

Plaintiffs in the above-captioned actions (the “Direct Action Plaintiffs”) respectfully
submit this joint opposition to Defendants’ motions to consolidate for pre-trial purposes Plaintiffs’
respective actions (the “Direct Actions’) with the putative class action styled Ontario Teachers’
Pension Plan Board, et. al. v. Teva Pharmaceutical Industries Ltd. et. al., No. 3:17-cv-00558
(SRU) (the “Class Action”).

INTRODUCTION

The Direct Action Plaintiffs are investors who suffered significant losses as a result of
Defendants’ securities fraud. Rather than remain as passive members of the putative class, the
Direct Action Plaintiffs have exercised their constitutional right to file their own actions against
Defendants, in some cases bringing individual claims that have not been asserted by the plaintiffs
leading the Class Action (the “Class”’).

The Direct Action Plaintiffs share Defendants’ desire to prosecute their claims efficiently,
avoid duplicative and expensive discovery, and preserve judicial resources. In that vein, the Direct
Action Plaintiffs attempted to negotiate a proposed order with defense counsel to set up an efficient
case management structure whereby discovery in the Class Action and the Direct Actions would
be coordinated. The parties exchanged drafts of a proposed coordination order, and the Direct
Action Plaintiffs fully expected that they would be able to reach agreement with Defendants on a
proposed coordination order to submit to this Court. However, Defendants abruptly abandoned
these negotiations last Friday evening and instead filed their consolidation motion that same
evening with the Court without ever meeting and conferring with the Direct Action Plaintiffs about
consolidation.

As explained in more detail below, entering Defendants’ proposed consolidation order

would prejudice those Direct Action Plaintiffs who have brought claims that cannot be pursued on
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 7 of 14

a class-wide basis. Moreover, Defendants’ proposed order effectively disenfranchises the Direct
Action Plaintiffs by severely curtailing their participation in the prosecution of their own claims.
The Draconian consolidation order proposed by Defendants is unnecessary to achieve the case
management and efficiency goals that all parties desire, and instead would prejudice the Direct
Action Plaintiffs’ substantive rights. A more reasonable and practical case management solution
is an order that requires the parties to coordinate discovery with the Class Action in a manner that
prevents duplication of effort and expense — as Defendants originally proposed but then abruptly
abandoned without explanation — but that still provides the Direct Action Plaintiffs with an
opportunity to seek information relevant to their claims by making modest changes to Defendants’
proposed framework for discovery. Accordingly, the Direct Action Plaintiffs respectfully request
that the Court enter an order that coordinates — but does not consolidate — the Direct Action
Plaintiffs’ actions with the Class Action, and provides the Direct Action Plaintiffs with limited
discovery rights. A copy of a proposed coordination order is attached hereto as Exhibit A. A
comparison of the proposed coordination order with Defendants’ proposed consolidation order is
attached here to as Exhibit B.
COUNTER-PROPOSAL

I, Coordination of the Direct Actions — Not Consolidation — with the Class Action Is
Appropriate

The order should provide for coordination rather than consolidation of the Direct Actions
with the Class Action for a number of related reasons, First, eight of the fifteen Direct Actions
include claims that the securities class actions do not (and perhaps could not) assert. These include

claims based on state or common law and also claims based on Israeli law.' Second, consolidation

 

' The eight Direct Actions with state law claims are: (1) Clal Ins. Co. Ltd. v. Teva Pharm. Indus. Ltd., No.
19-cv-543-SRU; (2) Harel Pension and Pravident Ltd. v. Teva Pharm. Indus. Ltd., No. 19-cv-656-SRU;
(3) Highfields Capital I LP v. Teva Pharm. Indus. Lid., No. 19-cv-603-SRU; (4) Migdal Insurance Co. Lid.

2
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 8 of 14

(rather than coordination) would put those state law claims asserted in the Direct Actions at risk
of preclusion under the Securities Litigation Uniform Standards Act of 1998 (“SLUSA”), which
would be unfair and unnecessary since coordination will achieve the same procedural outcome of
ensuring orderly discovery and pretrial motion practice without putting the Direct Action
Plaintiffs’ state law claims at risk.

Consolidation is inappropriate where it would prejudice a party. See Liberty Media Corp.
v. Vivendi Universal, S.A., 842 F. Supp. 2d 587, 592 (S.D.N.Y. 2012) (collecting cases and quoting
the Second Circuit’s finding that a consolidation order was inappropriate when it “goes beyond
these permissible objectives” of avoiding duplicative pretrial discovery “to deny a party his due
process right to prosecute his own separate and distinct claims .. . without having them so merged
into the claims , . . of others that irreparable injury will result” (citation omitted)). Courts have
held that an individual plaintiffs state or common law claims should be dismissed under SLUSA,
15 U.S.C. §78bb(f), when those claims are consolidated with a pending securities class action.
See, e.g., Backus v. Conn. Cmty. Bank, N.A., 789 F. Supp. 2d 292, 301 (D. Conn. 2011). Given
the unnecessary risk of prejudice to many of the Direct Action plaintiffs, coordination rather than

consolidation is the appropriate approach here. There is nothing with regard to the administration

 

v. Teva Pharm. Indus. Ltd., No. 19-cv-655-SRU; (5) Migdal Mutual Funds, Ltd. v. Teva Pharm, Indus. Ltd.,
No. 19-cv-923-SRU; (6) Mivtachim The Workers Social Ins. Fund Ltd. vy. Teva Pharm. Indus. Lid., No. 19-
cv-513-SRU, (7) The Phoenix Insurance Co., Ltd. v. Teva Pharm. Indus. Ltd., No. 19-cv-449-SRU; and (8)
Psagot Provident Funds & Pension Lid. v. Teva Pharm. Indus. Ltd., No. 19-cv-1167-SRU. All such actions
have brought claims under the Pennsylvania Securities Act of 1972 and/or claims under state common law.

The nine Direct Actions with Israeli law claims are: (1) Clal Ins. Co. Lid. v. Teva Pharm. Indus. Ltd., No.
19-cv-543-SRU; (2) Harel Pension and Provident Ltd. v. Teva Pharm. Indus. Lid., No, 19-cv-656-SRU;
(3) Migdal Insurance Co. Ltd. v. Teva Pharm. Indus. Lid., No. 19-cv-655-SRU; (4) Migdal Mutual Funds,
Ltd. v. Teva Pharm. Indus. Ltd., No. 19-cv-923-SRU; (5) Mivtachim The Workers Social Ins. Fund Ltd. v.
Teva Pharm. Indus. Ltd., No. 19-cv-513-SRU, (6) The Phoenix Insurance Co., Lid. v. Teva Pharm. Indus.
Lid., No. 19-cv-449-SRU; (7) Psagot Provident Funds & Pension Ltd. v. Teva Pharm. Indus. Lid., No. 19-
cv-1167-SRU; (8) Schwab Capital Tr. and Schwab Strategic Tr. v. Teva Pharma. Indus. Ltd., 19-cv-192-
SRU; and (9) Stichting PGGM Depositary and Stichting Pensioenfonds Zorg En Welzijn v. Teva Pharma.
Indus. Ltd., 19-cv-1173-SRU.
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 9 of 14

of the cases that coordination lacks when compared with consolidation. Indeed, when asked about
this issue before Defendants’ filing of the current motion, defense counsel could offer no need
whatsoever for consolidation over coordination.

Furthermore, even the materials submitted to the Court by Defendants in connection with
their motion support this outcome. In the Bear Stearns case management order submitted as
Exhibit E to Defendants’ motion, the court coordinated rather than consolidated a direct action
with the securities class action and other direct actions, in response to that individual plaintiff's
objection explaining that it had asserted claims that did not identically overlap with the class and
because of the risk of SLUSA preclusion. See Joint Motion to Consolidate Related Actions, Ex.
E at 3; Plaintiff's Objection to Consolidation, Sherman v. Bear Stearns Cos. Inc., No. 1:09-cv-
08161-RWS (S.D.N.Y. Oct. 9, 2009), ECF No. 4. The same outcome is appropriate here. Either
all of the Direct Actions should be coordinated or those Direct Actions that have claims that are
non-identical to the class claims (after the opportunity to amend passes) should be coordinated
(rather than consolidated) with the Class Action.

II. The Direct Action Plaintiffs Should Be Permitted to Take Limited, Non-
Duplicative Discovery

A. Written Discovery
Paragraphs 11-13 of Defendants’ proposed consolidation order would flatly prohibit the
Direct Action Plaintiffs from serving any documents requests, document subpoenas,
interrogatories, or requests for admission. Instead, the document requests, document subpoenas,
interrogatories or requests for admission served by the Class would be the only written discovery
propounded on Defendants. However, many of the Direct Action Plaintiffs have additional claims
that are different from the claims asserted by the Class. Thus, the Direct Action Plaintiffs and the

Class’s interests are not completely aligned, and the Direct Action Plaintiffs need access to
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 10 of 14

discovery from Defendants that the Class has no reason to pursue. The Direct Action Plaintiffs
therefore request that they be permitted to serve non-duplicative written discovery requests to
supplement the Class’s requests.

B. Depositions

Paragraph 24 of Defendants’ proposed consolidation order prohibits the Direct Action
Plaintiffs from asking questions at a deposition unless Class counsel refuses to ask that question
on behalf of the Direct Action Plaintiffs. This framework is unworkable because it will require
multiple consultations between counsel during deposition breaks that will unnecessarily prolong
depositions. The Direct Action Plaintiffs should be afforded a reasonable opportunity at the end
of the deposition to ask those questions. This framework has proven to be successful in numerous
other cases where the class plaintiffs and opt-out plaintiffs coordinated discovery. Examples of
the framework used in two such cases are attached hereto as Exhibit C Ur re Allergan Generic
Drug Pricing Secs. Litig. (D.N.J.}) and Exhibit D (Roofers’ Pension Fund v. Papa and Perrigo
Company plc, No. 2:26-cv-2805 (D.N.J.)).

C. Document Productions

In Paragraph 21 of Defendants’ proposed consolidation order, Defendants propose that the
documents they produce be housed on an online document repository managed by Class counsel,
and that in order to obtain copies of those documents, the Direct Action Plaintiffs must pay
“duplication” costs. This imposes an impractical framework that imposes unnecessary costs.
There is no reason why Defendants cannot make all document productions available to all parties
at the same time for electronic download via an FTP site.

CONCLUSION

For the foregoing reasons, the Direct Action Plaintiffs respectfully request that the Court
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 11 of 14

deny Defendants’ motions to consolidate their respective actions with the Class Action, and instead

enter the proposed coordination order attached hereto as Exhibit A.

9

Dated: December mw, 2020

By: /s/ David A. Ball

David A. Ball (ctl10154)

Ari J. Hoffman (ct22516)
COHEN and WOLF, P.C.
1115 Broad St. P.O. Box 1821
Bridgeport, CT 06604

Tel: (203) 368-0211

Fax: (203) 337-5534
dball@cohenandwolf.com
ahoffman@cohenandwolf.com

Lawrence M. Rolnick (pro hac vice)
Marc B. Kramer (pro hac vice)
Michael J. Hampson (pro hac vice)
LOWENSTEIN SANDLER LLP
1251 Avenue of the Americas

New York, New York 10020

Tel.: (212) 262-6700

Fax: (973) 597-2469
lrolnick@lowenstein.com
mhampson@lowenstein.com

Counsel for Plaintiffs in
Case No. 19-cv-00603

Respectfully submitted,

By: _/s/ Erin Green Comite
Erin Green Comite (ct24886)
Margaret B. Ferron (ct28469)
SCOTT & SCOTT ATTORNEYS AT
LAW LLP

156 South Main Street

P.O. Box 192

Colchester, CT 06415

Tel.: (860) 537-5537

Fax: (860) 537-4432
ecomite@scott-scott.com
mferron@scott-scott.com

Jeremy A. Lieberman (pro hac vice)
Michael J. Wernke (pro hac vice)
POMERANTZ LLP

600 Third Avenue, 20th Floor

New York, New York 10016

Tel.: (212) 661-1100

Fax: (212) 661-8665
jalieberman@pomlaw.com
mjwernke@pomlaw.com

Patrick M. Dahlstrom (pro hac vice)
POMERANTZ LLP

10 South LaSalle, Ste 3505

Chicago, IL 60603

Tel: (312) 377-1181

Fax: (312) 229-8811
pdahlstrom@pomlaw.com

Counsel for Plaintiffs in

Case Nos. 19-cv-00513, 19-cv-00543,
19-cv-0065519-cv-00655, 19-cv-00923,
and 19-cv-01167
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 12 of 14

By: /s/ William H. Clendenen, Jr.
William H. Clendenen, Jr. (ct04261 )
CLENDENEN & SHEA, LLC

400 Orange Street

New Haven, CT 06511

Tel.: (203) 787-1183

Fax: (203) 787-2847
office@clenlaw.com

Matthew L. Mustokoff (pro hac vice)
Geoffrey C. Jarvis (pro hac vice)
Michelle M. Newcomer (pro hac vice)
Jonathan F. Neumann (pro hac vice)
KESSLER TOPAZ MELTZER &
CHECK, LLP

280 King of Prussia Road

Radnor, PA 19087

Tel.: (610) 667-7706

Fax: (610) 667-7056
mmustokoff@ktme.com
gjarvis@ktme.com
mnewcomer@ktmc.com
jneumann@ktmc.com

Counsel for Plaintiffs in
Case Nos. 18-cv-01681 and
18-cv-01721

By: /s/ Chad Johnson

Chad Johnson

ROBBINS GELLER RUDMAN
& DOWD LLP

125 Park Avenue, 25th Floor
New York, NY 10017
Telephone: 212/791-0567
chadj@rgrdlaw.com

ROBBINS GELLER RUDMAN
& DOWD LLP

DARREN J. ROBBINS

LUKE 0. BROOKS

RYAN A. LLORENS

ERIC I. NIEHAUS

ANGEL P. LAU

SARA B. POLYCHRON
JEFFREY J. STEIN

655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
darrenr@rgrdlaw.com
lukeb@rgrdlaw.com
ryanl@rgrdlaw.com
enichaus@rgrdlaw.com
alau@rgrdlaw.com
spolychron@rgrdlaw.com
jstein@rgrdlaw.com

MOTLEY RICE LLC
WILLIAM H. NARWOLD
MATTHEW P. JASINSKI
20 Church Street, 17th Floor
Hartford, CT 06103
Telephone: 860/882-1676
860/882-1682 (fax)
bnarwold@motleyrice.com
mjasinski@motleyrice.com

Counsel for Plaintiffs in
Case Nos. 19-cv-00449 and
19-cv-00656
Case 3:18-cv-01681-SRU

By: /s/ Nathan Craig Zezula
Nathan Craig Zezula (ct27936)
LUEKER MOTT ZEZULA LLC
750 East Main Street, 6 Floor
Stamford, CT 06902

Tel: (203) 408-6500

Fax: (203) 724-4179
nzezula@|mzlegal.com

Daniel L. Berger (pro hac vice)
Deborah A. Elman (pro hac vice)
Jonathan D. Park (pro hac vice)
GRANT & EISENHOFER P.A.
485 Lexington Avenue

New York, N.Y. 10017

Tel: (646) 722-8500

Fax: (646) 722-8501
dberger@gelaw.com
delman@gelaw.com
jpark@gelaw.com

Counsel for Plaintiffs in
Case Nos. 18-cv-01956,
19-cv-00192, and 19-cv-01173

Document 34 Filed 12/23/19 Page 13 of 14

By:_4/ David A. Slossberg
HURWITZ, SAGARIN,
SLOSSBERG &

KNUFF, LLC

David A. Slossberg (CT13116)
Jeffrey P. Nichols (CT29547)
147 Broad St.

Milford, CT 06450
Telephone: (203) 877-8000
Facsimile: (203) 878-9800
dslossberg@hssklaw.com
jnichols@hssklaw.com

COHEN MILSTEIN SELLERS &
TOLL PLLC

Carol V. Gilden

190 South LaSalle Street, Suite 1705
Chicago, IL 60603

(312) 357-0370

(312) 357-0369
cgilden@cohenmilstein.com

COHEN MILSTEIN SELLERS &
TOLL PLLC

Steven J. Toll

Julie G. Reiser

1100 New York Avenue, NW
Suite 500 East Tower
Washington, DC 20005
Telephone: (202) 408-4600
Facsimile: (202) 408-4699
stoll@cohenmilstein.com
jresier@cohenmilstein.com

Counsel for Plaintiffs in
Case Nos. 19-cv-00175 and 19-cv-
00657
Case 3:18-cv-01681-SRU Document 34 Filed 12/23/19 Page 14 of 14

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing has been sent to all required
notification parties either via operation of the Court’s electronic notification
system or by first-class mail, postage pre-paid to anyone unable to accept such
notification on this 23'4 day of December 2019.

AFL Cy)

CLENDENEN & SHEA, LLC
